


110 HR 2058 IH: Helping Fill the Medicare Rx Gap Act

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2058
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Holt (for
			 himself, Mr. Ferguson,
			 Mr. Frelinghuysen,
			 Mr. Grijalva,
			 Mr. Boswell,
			 Mr. McNulty,
			 Ms. Norton,
			 Mr. Cummings,
			 Ms. Woolsey,
			 Mr. Johnson of Georgia,
			 Mr. Ellison,
			 Ms. Hirono,
			 Mr. Conyers,
			 Ms. Corrine Brown of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cohen, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To include costs incurred by the Indian Health Service, a
		  federally qualified health center, an AIDS drug assistance program, certain
		  hospitals, or a pharmaceutical manufacturer patient assistance program in
		  providing prescription drugs toward the annual out of pocket threshold under
		  part D of title XVIII of the Social Security Act and to provide a safe harbor
		  for assistance provided under a pharmaceutical manufacturer patient assistance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Fill the Medicare Rx Gap Act
			 of 2007.
		2.Including costs
			 incurred by the indian health service, a Federally qualified health center, an
			 AIDS drug assistance program, certain hospitals, or a pharmaceutical
			 manufacturer patient assistance program in providing prescription drugs toward
			 the annual out of pocket threshold under part D
			(a)In
			 generalSection 1860D–2(b)(4)(C) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)(C)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause
			 (ii)—
					(A)by striking
			 such costs shall be treated as incurred only if and inserting
			 subject to clause (iii), such costs shall be treated as incurred
			 if;
					(B)by striking
			 , under section 1860D–14, or under a State Pharmaceutical Assistance
			 Program; and
					(C)by striking the
			 period at the end and inserting ; and; and
					(3)by inserting after
			 clause (ii) the following new clause:
					
						(iii)such costs shall
				be treated as incurred and shall not be considered to be reimbursed under
				clause (ii) if such costs are borne or paid—
							(I)under section
				1860D–14;
							(II)under a State
				Pharmaceutical Assistance Program;
							(III)by the Indian
				Health Service, an Indian tribe or tribal organization, or an urban Indian
				organization (as defined in section 4 of the Indian Health Care Improvement
				Act);
							(IV)by a federally
				qualified health center (as defined in section 1861(aa)(4));
							(V)under an AIDS Drug
				Assistance Program under part B of title XXVI of the Public Health Service
				Act;
							(VI)by a subsection
				(d) hospital (as defined in section 1886(d)(1)(B)) that meets the requirements
				of clauses (i) and (ii) of section 340B(a)(4)(L) of the Public Health Service
				Act; or
							(VII)by a
				pharmaceutical manufacturer patient assistance program, either directly or
				through the distribution or donation of covered part D drugs, which shall be
				valued at the negotiated price of such covered part D drug under the enrollee’s
				prescription drug plan or MA–PD plan as of the date that the drug was
				distributed or
				donated.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to costs
			 incurred on or after January 1, 2007.
			3.Providing a safe
			 harbor for pharmaceutical manufacturer patient assistance programs
			(a)Safe
			 HarborSection 1128B(b)(3) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3))
			 is amended—
				(1)in
			 subparagraph (G), by striking and at the end;
				(2)in
			 subparagraph (H), as added by section 237(d) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2213)—
					(A)by moving such
			 subparagraph 2 ems to the left; and
					(B)by striking the
			 period at the end and inserting a semicolon;
					(3)by redesignating
			 subparagraph (H), as added by section 431(a) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2287), as subparagraph (I);
				(4)in subparagraph
			 (I), as so redesignated—
					(A)by moving such
			 subparagraph 2 ems to the left; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(5)by adding at the
			 end the following new subparagraph:
					
						(J)any remuneration paid by a
				pharmaceutical manufacturer patient assistance program, either in cash or
				through the distribution or donation of covered Part D drugs (as defined in
				section 1860D–2(e)), to an individual enrolled in a prescription drug plan
				under part D of title XVIII or in an MA–PD plan under part C of such
				title.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 remuneration paid on or after January 1, 2007.
			
